DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 7, 13, 15, and 18-20 are directed to an allowable species. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5, 6, and 8-11, directed to the non-elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10 March 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Fredericks on 17 February 2021.
The application has been amended as follows: 
Listing of Claims:
	The claims filed 12 February 2021 have been amended as follows (note that any unlisted claims remain as filed on 12 February 2021):

15. An occlusive delivery device for delivering an occlusive device comprising:
	a delivery pusher configured to deliver the occlusive device;
	the occlusive device comprising one or more wires and having a collapsed configuration when within a delivery catheter and an expanded configuration when not within the delivery catheter;
	a connection interface linked to a distal portion of the delivery pusher, the connection interface facilitating operative connection between the delivery pusher and the occlusive device so that the delivery pusher pushes the occlusive device;
	the connection interface forming a ring, the ring attached to the delivery pusher at a plurality of regions around the ring;

the connection interface remains with the occlusive device after the occlusive device is detached from the delivery pusher; and
	the connection interface comprises a plurality of holes, and the one or more wires of the occlusive device pass through two or more of the plurality of holes.

Reasons for Allowance
Claims 1-11, 13, 15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Cox et al. (US 2011/0022149) and Ramzipoor et al. (US 2006/0271097), does not teach or fairly well suggest, either singly or in combination with the prior art of record or at large an occlusive delivery device comprising a delivery pusher, the occlusive device comprising one or more wires, a connection interface, wherein the one or more wires are linked to the connection interface but are not attached to the connection interface, such that the one or more wires of the occlusive device can move independently relative to the connection interface and the connection interface remains with the occlusive device after the occlusive device is detached from the delivery pusher; and the connection interface comprises a plurality of holes, and the one or more wires of the occlusive device pass through two or more of the plurality of holes.
The closest prior art of record, Cox, teaches an occlusive delivery device with a delivery pusher, one or more wires, and a connection interface.  However, the occlusive delivery device taught by Cox does not teach the connection interface remains with the occlusive device after the 
The closest prior art of record, Ramzipoor, teaches an occlusive delivery device with a delivery pusher, one or more wires and a connection interface, wherein the connection interface remains with the occlusive device after the device is detached from the delivery pusher.  However, the occlusive delivery device taught by Ramzipoor does not teach the connection interface comprises a plurality of holes, and the one or more wires of the occlusive device pass through two or more of the plurality of holes.
Because none of the prior art documents of record teach an occlusive delivery device wherein the connection interface remains with the occlusive device after the occlusive device is detached from the delivery pusher; and the connection interface comprises a plurality of holes, and the one or more wires of the occlusive device pass through two or more of the plurality of holes, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1, 7, and 15.  Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KATHERINE M SHI/Primary Examiner, Art Unit 3771